Title: To George Washington from John Langdon, 12 July 1777
From: Langdon, John
To: Washington, George



Sir
Portsmouth [N.H.] July 12th 1777

I had the honour of Receiveg Your Excellency’s particular favor of the 29th Ult. ⅌ post. I hope may say I’ve a greatful sense of your Excellencys kind intention, to Serve us with Arms if they could have been possably spared, from the Army but the reason your Excellency has Condescended to give is full Sufficient to stop every expectation for Rather then the Army should want, the few we have of our own ought to be sent on.
The few Remaining Arms, are now sending off for Cambridge to be deliver’d to the Commissary of Stores to go on to Springfield.
Agreable to Orders from the Clother General, the Clothing was sent to Boston to Majors Livingston and Turnbull, who no doubt will furnish the Troops in the Northern Department.

When I consider the great and important Affairs that must Claim your Excellencys Attention at this Critical time; it cannot fail to be extreamly pleaseg to Receive so long and particular letter from your hand, which Demands my thanks Your Excellency may beleive me when I say that nothing on earth, can give me more pleasure than to hear of the enemy’s flyg before your Victorious Arms, that you may be Crowned, with every Success that good men can hope for is my most hearty Wish.
Your Excellency will pardon me for ventureg my Sentiments on matters, that I know but little of but it appears to Me, that the Humane Howe’s plan’s Seem to be all flustrated, they are full as much at a loss to know what Steps to take, as we are to know their Politicks, which are (to me) past finding out: should these, great men persue their old Scheme of making a Junction at the North River, and Should even Succeed in it (which Ive no Idea of) I conceive this would not be Conquering America, by any means, their armies would be Joined, so would ours, and to have them in the Country from their Ships, between two fires is what I could wish And Admit that Ticonderoga should fall into their hands, should our men and Stores get off, in my mind the loss would not be great, as I’ve always Conceived, it would be full as well for us if our Northern Army had been at Albany where they might be much Sooner Reinforced, and easier Supplied, and the enemy would be at the Expence and Trouble of Transporting which we are now at, and would take Considerable part of their Army to guard the posts, and should they leave lake George, we should meet them on equal ground. I shall not Trouble your Excellency with any more of my hints, (and as I expect no answer, it being unnecessary) You’ll please Excuse me for the liberty I’ve taken. You’ll please Sr beleive me to be with every mark of Esteem and Respt Your Excellency’s Most Oblig’d Humbe Servt

John Langdon

